IN THE
                        TENTH COURT OF APPEALS

                               No. 10-21-00343-CR

                     IN RE PHILIP CAMERON CARTER

                              Original Proceeding

                         From the 278th District Court
                            Madison County, Texas
                            Trial Court No. 13,690


                         MEMORANDUM OPINION

      Relator’s Original Petition for Writ of Mandamus, filed on December 20, 2021, is

denied. Relator’s Motion for Emergency Temporary Relief is dismissed as moot.



                                       TOM GRAY
                                       Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Petition denied
Motion dismissed
Opinion delivered and filed December 21, 2021
Do not publish
[OT06]